Case 1:19-cv-01517-JKB Document 36 Filed 08/23/19 Page 1 of 8

UNITED STATES DISTRICT COURT
DISTRICT OF MARYLAND
Northern Division

BROADCAST MUSIC, INC., et al. |
Plaintiffs
Vv. Civil Action No.: 1:19-cv-01517-JKB
CARRIE BELL, INC., d/b/a CAFE 611, et al.

Defendants |

 

AFFIDAVIT OF MAX S. STADFELD

I, Max S. Stadfeld, hereby declare and affirm, under the penalty of perjury, as follows:

1, | am employed by the law firm of Wright, Constable & Skeen, LLP (“WCS”).

2. I have been personally responsible for the filing of the Complaint in the is civil
action and for the conduct of the civil action through all of the proceedings before this Court.

3. I am a graduate of the University of Maryland School of Law, having received a
Degree of Juris Doctor, with honors, in 1974.

4. In August 1974, I became an associate with the firm of Blum Yumkas, Mailman,
Gutman & Denick, P.A. (then known as Blum, Yumkas, Mailman & Gutman) (“Blum Yumkas”).
Ultimately, I became a shareholder of Blum Yumkas and then, in October, 1998 I was elected the
Managing Directing. Blum Yumkas dissolved in November 2001; and I began working at Offit
Kurman, P.A. (“OK”) on November 26, 2001.

5. 1 worked at OK from November 26, 2001 until April 17, 2017, when I began
working at WCS.

6. I have a long-standing relationship with Broadcast Music, Inc. (“BMI”), which dates

back to the mid-1980’s. This relationship has resulted in my handling approximately 50 copyright

EXHIBIT

{00394877v. (15456.00008)} j

 
Case 1:19-cv-01517-JKB Document 36 Filed 08/23/19 Page 2 of 8

infringement cases for BMI.

7, All of the costs and fees in connection with this litigation have been or will be billed
to BMI and have been or will be paid by BMI.

8. All of the work that I do for our clients is based upon an hourly charge. The time
spent is recorded on a time sheet, with the entries on the time sheets being made by me concurrently
with doing the work. The time sheets contain the date the work is done, my name, the name and
number of the client, the matter involved, the type of work done, and the time spent performing the
work. The entries from the time sheets are entered into the firm’s computerized billing system
within forty-eight hours from when they are recorded. When statements are generated for any
particular client and any particular matter, they are automatically generated by the firm’s
computerized billing system.

9. All of the work done in connection with this civil action was performed during the
period from May 15, 2019 forward. During the time period from May 15, 2019 through August 21,
2019, my work was billed to BMI at an hourly rate of $325.00. This rate is consistent with the
hourly rates that were charged to all of the other clients which I represented during the relevant time
period.

10. My foregoing hourly rate is believed to be in accordance with the customary
attorney hourly rates in Maryland for litigation involving issues under the Copyright Act, such as
the issues involved in the present case.

11. Pursuant to an agreement with BMI, however, my and our firm’s fees in this case for
work performed up through the filing of a Motion for Default Judgment are a flat fee of $6,000.00,
plus all costs.

12. Attached hereto as Exhibit A is a redacted copy of WCS’ August 22, 2019 Draft

{00394877v. (15456.00008)} 2
Case 1:19-cv-01517-JKB Document 36 Filed 08/23/19 Page 3 of 8

Statement for this case which reflects the costs expended and the fees for services rendered in this
case (on an hourly basis) from its inception through August 21, 2019. Although the hourly fees
incurred through August 21, 2019 total $7,215.00, WCS will charge BMI, and BMI will pay,
$6,000.00 for services performed through August 21, 2019 (and, thereafter, through the filing of the
Motion for Default Judgment), plus the costs of $930.00.

13. I believe that the total counsel fees in this case of $6,000.00 (plus costs of $930.00)
for the amount of work done (and to be done) are fair and reasonably charged.

14. BMI therefore requests that it be awarded counsel fees of $6,000.00 and costs of
$930.00 for a total of $6,930.00 in the Order of Judgment.

! DECLARE UNDER PENALTY OF PERJURY that the foregoing is true and correct ot

the best of my knowledge, information, and belief.

Date: August 23, 2019 L, # ?

Max 8. Stadféld

 

{00394877v. (15456.00008)} 3
Case 1:19-cv-01517-JKB Document 36 Filed 08/23/19 Page 4 of 8

\ \ (eS Wright, Constable & Skeen, L.L.P. | Attorneys at Law

7 Saint Paul Street, 18" Floor - Baltimore, Maryland 21202 - Phone: 410-659-1300 - Fax: 410-659-1350
Federal ID Number XX-XXXXXXX

Broadcast Music, Inc.
7 World Trade Center
250 Greenwich Street
New York NY 10007

Att: SERRE GT

Carrie Bell, Inc., et al.

05/15/2019

05/16/2019

05/17/2019

05/20/2019

05/21/2019

05/22/2019

05/23/2019

MSS

MSS

MSS

MSS

MSS

MSS

MSS

MSS

MSS

MSS

MSS

Professional Services through 08/22/2019

Briefly review some of the documents received from
client; review and revise Complaint; prepare Civil

Cover Sheet; prepare Summones in a Civil Action for

all Defendants; prepare Disclosure of Corporate
Interest and correspondence to Court in connection
therewith; obtain information about Carrie Bell, Inc.
from SDAT website; view Cafe 611 internet
advertising

Continue review of numerous documents received
from client

Review BMI correspondence !og and brief review of
correspondence to Defendants
Revise and edit Complaint

Revise and finalize Complaint and all initial pleadings
E-mail to @ENNN Esq. and
regarding Complaint to be filed

Check Maryiand Judiciary Case Search regarding all
five Defendants; e-mail to (NR Esq.
regarding resuits of search

Finalize Complaint and all other initial pleadings for
filing
Exchange e-mails with G(R Esq.

regarding Carrie Bell, Inc.

Review notifications from Court; e-mails to
GQ Esq. regarding filing of Complaint and
notification to Register of Copyrights

Review notifications and Summones received from
Court; correspondence to@iiiiiifi® regarding

Account No:
Statement No:

Rate

325.00

325.00

325.00

325.00

325.00

325.00

325.00

325.00

325.00

325.00

Page: 1
08/22/2019
113589
Draft Statement
Hours
2.30 747.50
0.40 130.00
0.70 227.50
0.30 97.50
0.50 162.50
0.20 65.00
0.50 162.50
0.30 97.50
0.10 32.50
0.40 130.00

  
     

EXHIBIT

A

10

 
Broadcast Music, Inc.

Carrie Bell, Inc., et al.

06/05/2019

06/14/2019

06/19/2019

06/20/2019

06/21/2019

06/24/2019

06/25/2019

06/26/2019

07/10/2019

07/11/2019

07/12/2019

07/17/2019

MSS

MSS

MSS

MSS
MSS

MSS

MSS

MSS
MSS

MSS

MSS

MSS

MSS

MSS
MSS

MSS

serving process upon all five Defendants

Review notification from Court; e-mail to @ag®
regarding service of process upon
Renell Jones

Telephone call with QB regarding status of
his efforts to serve process upon Defendants,

serving corporation by serving SDAT, other
Defendants avoiding service, necessary affidavits

Prepare Request for Entry of Default Against
Defendant Renell Jones

Review notifications and Order from Court

Review several documents received from private
process server; prepare Summons in a Civil Action
for Carrie Bell, Inc.

E-mail to GD Esq. regarding detailed

status report on pending litigation; review
notifications from Court

Review notification from Court; prepare documents
for service upon Carrie Bell, Inc. cio SDAT

Review notification from Court
Review notification from Court; letter to Renell Jones
regarding Court's June 25, 2019 Notice of Default

Review notifications from Court; email to Gm
Esq. regarding status, default as to Renell
Jones and service upon Carrie Bell, Inc.

Conference with CRS \ficavit of

Avoidance
Continue work on Affidavit of Avoidance

Brief legal research regarding service of process by
alternative means; begin drafting Motion for Order
Allowing Service of Process Upon Defendants Karen
Jones, Randall Jones, and Randy Jones by
Alternative Means

Review Order of Court and notification from Court
Work on Motion for Service Process by Alternative
Means

Brief legal research in preparation for writing report
required by Order of July 16, 2019

Case 1:19-cv-01517-JKB Document 36 Filed 08/23/19 Page 5 of 8

Account No:
Statement No:

Rate Hours
325.00 0.60
325.00 0.20
325.00 0.20
325.00 0.30
325.00 0.20
325.00 0.50
325.00 0.50
325.00 0.20
325.00 0.10
325.00 0.30
325.00 0.30
325.00 0.70
325.00 0.20
325.00 0.70
325.00 0.10
325.00 0.20
325.00 0.40

Page: 2
08/22/2019

113589

195.00

65.00

65.00

97.50

65.00

162.50

162.50

65.00
32.50

97.50

97.50

227.50

65.00

227.50
32.50
65.00

130.00

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
Broadcast Music, Inc.

Carrie Bell, Inc., et al.

07/18/2019

07/19/2019

07/20/2019
07/22/2019

08/01/2019

08/02/2019

08/05/2019

08/07/2019

08/08/2019

08/09/2019

MSS

MSS
MSS
MSS

MSS

MSS

MSS

MSS

MSS

MSS

MSS

MSS

MSS

MSS

MSS

MSS

MSS

Draft proposed Order regarding Motion to Allow
Service ... by Alternative Means

Review document received from SDAT regarding
service of process upon Carrie Bell, tnc.

Prepare status report/correspondence to Judge
Bredar

Meeting with QB regarding his efforts to serve
process upon Defendants, Affidavit of Avoidance
Review notification from Court; finalize Motion to
Allow Service of Process by Alternative Means for
filing with the Court

E-mail to (ER Esq. and Gi,
regarding Motion to Allow Service of Process By
Alternative Means

Edit status report to Judge Bredar
Finish status report to Judge Bredar

Review notification from Court and several
Orders/rulings

Draft Request for Entry of Default Against Defendant
Carrie Bell, Inc., d/b/a Cafe 611

Draft Request for Reissuance of Summonses;
prepare Summonses in a Civil Action for Karen
Jones, Randall Jones and Randy Jones

Exchange e-mails with @® Esq.
regarding status of case, (TD
(Sith Tae

Review notifications from Court; e-mail to Gili}
Esq. regarding latest court filings

Review notification from Court; letter to Karen Jones

regarding service of process by mail; prepare

documents for private process server to serve on K.

Jones, Randail Jones and Randy Jones by delivery

to them at Cafe 611

Letters to Randy Jones and Randall Jones regarding
serving them with process by regular mail

Prepare Proofs of Service regarding Karen Jones,
Randall Jones and Randy Jones

Review multiple notifications from Court; e-mail to
regardin

Case 1:19-cv-01517-JKB Document 36 Filed 08/23/19 Page 6 of 8

Account No:
Statement No:

Rate Hours
325.00 0.30
325.00 0.10
325.00 0.90
325.00 0.30
325.00 0.30
325.00 0.20
325.00 0.20
325.00 0.20
325.00 0.40
325.00 0.30
325.00 0.40
325.00 0.50
325.00 0.30
325.00 0.50
325.00 0.30
325.00 0.30

325.00 0.50

Page: 3
08/22/2019

113589

97.50

32.50
292.50

97.50

97.50

65.00
65.00

65.00

130.00

97.50

130.00

162.50

97.50

162.50

97.50

97.50

162.50

28

29

30

31

32

33

34

35

36

37

38

39

40

41

42

43

44
Broadcast Music, Inc.

Carrie Bell, Inc., et ai.

MSS

MSS

MSS

08/12/2019 MSS
08/16/2019 MSS
08/20/2019 MSS
08/21/2019 MSS
Timekeeper

Max S. Stadfeld

06/24/2019

05/22/2019

05/24/2019
06/18/2019
06/25/2019
08/06/2019

Letter to Carrie Bell, Inc. and Randall Jones
regarding Notice of Default to Carrie Bell, Inc.
Telephone and conference with QR regarding
service of process upon Karen Jones, Randall
Jones, and Randy Jones

Detailed review Coe:

Review multiple notifications from Court; e-mail to

QUE Esq. regarding status of case as to

each of the five defendants

Exchange e-mails with QED Esq.

regarding status of pending litigation

Begin working on Motion for Default Judgment
Against Defendants Carrie Bell, Inc, d/b/a Cafe 611
and Renell Jones, Declaration of Victoria
Dutschmann, Declaration of Brian Mullaney,
proposed Order, Memorandum in Support of Motion
for Default Judgment, and Affidavit of M. Stadfeld

Complete drafts of Motion for Default Judgment and

all related pleadings; e-mails to and
GEE e92'<ing

For Current Services Rendered

Timekeeper Summary

Hours
22.20

Advances

SDAT Costs
SDAT Costs

Court Costs - E-filing Fee
Court Costs

Service of Process -
Service of Process -
Service of Process -
Service of Process -

Service of Process

 

Total Advances Thru 08/22/2019

Case 1:19-cv-01517-JKB Document 36 Filed 08/23/19 Page 7 of 8

Page: 4
08/22/2019
Account No:
Statement No: 113589
Rate Hours

325.00 0.20 65.00

325.00 0.40 130.00
325.00 0.50 i=

325.00 0.50 162.50

325.00 0.10 32.50

325.00 2.30 747.50

325.00 0.80 260.00

22.20 7,215.00

Rate Total
$325.00 $7,215.00

50.00

50.00

400.00

400.00

120.00

100.00

50.00

210.00

480.00

930.00

 

 

45

46
47

48

49

OAD =
Case 1:19-cv-01517-JKB Document 36 Filed 08/23/19 Page 8 of 8

Page: 5
Broadcast Music, Inc. 08/22/2019
Account No:
Statement No: 113589
Carrie Bell, Inc., et al.
Total Current Work 8,145.00
Balance Due $8,145.00
Please Remit $8,145.00

This statement may not include disbursements and other charges incurred during the
period shown but not yet reflected on our accounting records.
